Exhibit 10.1

 



[cdti.jpg]

 



 

This letter agreement is between Kanis SA of P O Box 986, Third Floor, Geneva
Place

 

Road Town, Tortola British Virgin Islands VG1110 and Clean Diesel Technologies,
Inc. of 1621 Fiske Place Oxnard, CA 93033 USA made 7th October 2015.

 

The following documents the agreed-to changes in terms for the loans from Kanis
SA to Clean Diesel Technologies, Inc.

 

Loan

 

Principal

 

Interest Rate Current Maturity Date Revised Maturity Date 1 $1,500,000 8% 01
October 2016 01 October 2018 2 $3,000,000 8% 01 October 2016 01 October 2018 3
$3,000,000 8% 01 October 2016 01 October 2018

 

In consideration for this debt extension, CDTi will adjust the existing warrants
in accordance with the table below.

 

Warrant Number

Revised

 

Expiration Date

 

Number

 

Current Strike Price Revised Strike Price 12-03 11 November 2019 25,000 $10.40
$1.75 3 11 November 2019 5,000 $3.80 $1.75 4 11 November 2019 45,000 $2.09 $1.75
5 11 November 2019 94,000 $1.25 Unchanged 31 11 November 2019 80,000 $1.75
Unchanged

 

 



Kanis SA Clean Diesel Technology, Inc. by: /s/ Christiane Maret by: /s/ David E.
Shea by: /s/ Daniel Berger its: Chief Financial Officer its: Directors  

 

 



1621 Fiske Place, Oxnard, California 93033 ● Tel +1 805 486 4649 ● Fax +1 805
205 1333 ● www.cdti.com

 

